DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
calculating a first candidate position of the particular device based on the set of ranges using a geometric localization technique; 
estimating error associated with the first candidate position; 
calculating a second candidate position of the particular device and error associated with the second candidate position using an optimization-based technique, based on residual errors relative to each of the plurality of anchor devices; 
selecting a determined position for the particular device based on the error associated with the first candidate position and the error associated with the second candidate position

	These steps fall within the mathematical concepts grouping of abstract ideas enumerated in the 2019 PEG because they recite mathematical calculations and relationships.

	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
collecting a set of ranges, each of the set of ranges corresponding to a range between a particular device and a respective anchor device of a plurality of anchor devices.
However this step comprises the insignificant extra-solution activity of data gathering and therefore does not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional element recited in the claim includes mere insignificant extra-solution activity. This element therefore does not amount to significantly more than the abstract idea itself, i.e. it does not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2-8 merely recite further details of the data gathering or abstract idea and therefore do not integrate the abstract idea into a practical application or add significantly more.

Claim 9 recites deploying the plurality of anchor devices about a scene. This appears to be mere insignificant extra-solution activity, as there is no claimed relationship between the deployment or scene and the previous method steps. The deployment can also be considered a general link of the abstract idea to a particular technological environment. The recited deployment therefore does not integrate the abstract idea into a practical application or add significantly more.

Claim 10 recites self-localizing at least one of the plurality of anchor devices when the at least one of the plurality of anchor devices is stationary. This appears to be mere insignificant extra-solution activity, as there is no claimed relationship between the self-localized anchor device and the previous method steps. The self-localizing can also be considered a general link of the abstract idea to a particular technological environment. The recited self-localizing therefore does not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2014158007 A1) in view of Khushu (US 20060052115 A1).

Regarding claim 1, Lee (WO 2014158007 A1) teaches [NOTE: limitations not taught by Lee are lined through] a method comprising: 
collecting a set of ranges (page 6 line 2 “three ranges”), each of the set of ranges corresponding to a range between a particular device and a respective anchor device of a plurality of anchor devices (access points AP, page 5, second full paragraph); 
calculating a first candidate position of the particular device based on the set of ranges using a geometric localization technique (“triangulation” page 6; 620, Fig. 6); 

calculating a second candidate position of the particular device 
selecting a determined position for the particular device (“final position determiner for determining the final position of the user using a position comparison algorithm according to the signal strength of the position estimated by the triangulation technique and the least square method” page 6) 
As indicated by the lined through language above, Lee does not teach estimating errors associated with the candidate positions and selecting a determined position based on said errors. Rather, Lee teaches “using a position comparison algorithm according to the signal strength of the position estimated by the triangulation technique and the least square method”.
Khushu, in analogous art, teaches selecting a position based on estimated errors of a plurality of calculated positions (Fig. 3; para. [0047]).
It would have been obvious to modify Lee according to Khushu because it is a simple substitution of one known method for selecting a determined position for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is selecting a determined position based on respective errors instead of “according to the signal strength of the position”.

Regarding claim 2, it is necessary to collect and use a set of positions for the plurality of anchor devices in order to perform Lee’s geometric localization technique (triangulation).  

Regarding claim 3, Lee teaches selecting a subset of the plurality of anchor devices for use in the geometric localization technique based on positions of the plurality of anchor devices, noise in a respective communication channel to each of the plurality of anchor devices, or combinations thereof (page 12 lines 5-7, where the xi and yi are access point locations).
  
Regarding claim 4, Lee does not teach utilizing positions of more anchor devices than the subset of the plurality of anchor devices to estimate the error associated with the first candidate position. However this is considered a mere duplication of parts with the predictable result of obtaining a more accurate error by using more information to determine said error. It would have been obvious to modify Lee in this way in order to obtain a more accurate error.

Regarding claim 5, while the translation of Lee uses the term “triangulation”, it is clear that Lee’s method is one of trilateration, as it is based on measures of distance rather than on measures of angle.

Regarding claims 6-8, Lee does not teach updating the first candidate position and the second candidate position based on previous positions of the particular device to provide a smoothed first candidate position and a smoothed second candidate position.  
Khushu teaches such smoothing in order to prevent erroneous jumps in position (para. [0056]). It would have been obvious to further modify Lee by smoothing the first and second candidate positions in order to prevent erroneous jumps in position. It would have been obvious to calculate errors based on said smoothed positions and use said errors to select a determined position for the same reason.
 
Regarding claim 9, Lee’s access points are inherently deployed about what can be considered a scene.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2014158007 A1) in view of Khushu (US 20060052115 A1) and further in view of Curticapean (US 20120314587 A1).

Regarding claim 10, Lee does not teach self-localizing at least one of the plurality of anchor devices when the at least one of the plurality of anchor devices is stationary. However all of Lee’s anchor devices are stationary, and self-localizing anchor devices are well-known. For example see Curticapean para. [0016] and Fig. 1. Self-localizing anchor devices are an alternative to anchor devices having surveyed locations. Self-localizing automates anchor device positioning and reduces errors in manual surveys. It would have been obvious to further modify Lee by self-localizing at least one of the plurality of anchor devices because it is a well-known method with the advantages of automating anchor device positioning and reducing errors in manual surveys. This is a matter of using a known technique to improve similar methods in the same way, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 20150327022 A1) teaches determining a positioning method that provides the best calculated position, and calculates positioning using that method (Fig. 3).
Fox (US 6408246 B1) teaches selecting a location estimate from a plurality of preliminary location estimates based on the accuracy of said preliminary estimates (claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648